Citation Nr: 0917292	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-17 030	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1944 to 
July 1946.  

This matter comes to the Board on appeal from decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In a rating decision dated in March 2004, 
the RO, in pertinent part, denied service connection for 
residuals of a left wrist injury and in a March 2004 letter 
notified the Veteran of its decision and his appellate 
rights.  The Veteran responded with a letter received at the 
RO in late March 2004 and said he wanted to dispute the 
ruling that his left wrist injury was not related to service, 
which the Board accepts as a notice of disagreement with the 
denial of his claim.  The Veteran requested that his case be 
reopened and reconsidered and included the names of a nurse 
and nurse anesthetist who he said could corroborate his 
injury.  The RO treated this as a request to reopen the 
service connection claim and continued the denial of service 
connection in a rating decision dated in July 2004.  The RO 
provided notice to the Veteran in August 2004 and thereafter 
accepted a statement received from the Veteran in July 2005 
as a notice of disagreement.  The RO issued a statement of 
the case in May 2006, which was followed by receipt of the 
Veteran's substantive appeal later that month.  


FINDING OF FACT

The Board accepts as credible and competent the Veteran's 
statements that he had a left wrist laceration injury in 
service, and there is current medical evidence establishing 
limitation of motion and scarring of the left wrist as post-
traumatic and post-surgical residuals of laceration and 
tendon repair.  


CONCLUSION OF LAW

Service connection for residuals of a left wrist injury, to 
include post-traumatic limitation of motion of the left wrist 
and scarring of the left wrist, is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the Veteran's service 
connection claim as the outcome of the Board's decision on 
that claim is favorable to the Veteran, and no prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).  

The Veteran filed his claim for service connection for 
residuals of a left wrist injury in September 2003 and at 
that time reported that while performing duties associated 
with working in a hospital operating room in service in 
August 1945, he suffered a left wrist injury.  He has 
reported that this occurred while he was wheeling a hospital 
gurney, and, in attempting to avoid running the gurney into a 
wall, his left wrist was cut when it hit a glass window.  He 
states that the lacerations were repaired in the hospital 
operating room.  He explains the lack of documentation on the 
basis that he was hospital staff and he was taken directly to 
an operating room, as the hospital did not have an emergency 
room.  He states that he was told that tendons were damaged; 
he reports he underwent surgery and a posterior splint was 
placed on his lower arm after surgery.  He states he does no 
recall how long the splint was in place but that it kept him 
from his regular duties in the hospital operating room for 
some time.  He states he was on no duty status for about a 
week, but was never made a bed patient.  He also states that 
he has experienced some numbness and tingling sensation with 
weather changes over the years.  The Veteran has provided the 
names of a nurse and a nurse anesthetist he says would 
remember the injury, but states he does not know whether they 
are alive.  

The Veteran's service treatment records include no mention of 
a left wrist injury during service.  They do show he 
underwent an appendectomy in May 1945 with hospitalization 
for approximately two weeks.  They also show that he received 
sutures of a laceration of the left brow in September 1945 
after he was struck by the swinging door of an operating 
room.  From May to July 1946, he was treated for thrombosis 
of the right axillary vein and thrombophlebitis of the right 
brachial vein.  In this regard, the Board notes that the 
May 1946 service treatment records refer to an intravenous 
pyelogram (IVP) two months earlier, but no report of this is 
included in the service treatment records.  The Veteran's 
service separation examination was conducted the day 
following hospital discharge in July 1946, and it does not 
refer to residuals of a left wrist injury.  

VA medical records show the Veteran was seen as a new patient 
in July 2003, and at that time he was noted to have a 
surgical history of ligation of the right brachial vein and 
reconstruction of tendons of the left wrist, status post 
laceration in 1945.  A November 2003 office note from the 
Veteran's private physician, David L. Thompson, M.D., 
indicates the Veteran was complaining of pain in his left 
wrist and was treated with lidocaine and Depo-Medrol.  In an 
office note dated in August 2005, Dr. Thompson noted that the 
Veteran's main complaint at that time was pain in his left 
wrist.  The physician said that on examination the Veteran 
had some tenderness in the left radial carpal joint, and he 
injected this with Depo-Medrol and Xylocaine.  The impression 
was radial carpal osteoarthritis.  

In the report of a January 2004 VA examination, the Veteran 
was noted to have a scar on the volar-ulnar aspect of the 
left wrist.  The physician noted the Veteran's history was 
that while in service he worked as an operating room 
technician.  In August 1945, while transporting a patient on 
a stretcher, the Veteran struck his left arm against a closed 
window, shattering the window and lacerating his wrist.  He 
was taken immediately to surgery where a couple of flexor 
tendons were repaired.  Healing was uncomplicated.  The 
Veteran reported he had maintained full use of the left, non-
dominant upper extremity over the years, but in recent years 
had noticed what he described as arthritic symptoms of aching 
in the wrist during weather changes and some pain in the 
dorsal hand with full dorsiflexion and palmar flexion.  It 
was noted that no specific therapy had been given although 
anti-infammatories taken for other problems had helped.  

On examination of the left wrist in January 2004, the VA 
physician noted a triangular-shaped, superficial scar on the 
ulnar-volar aspect of the left wrist.  It measured 2cm by 1cm 
by 1cm, with each facet having a width of 2mm.  The scar was 
superficial, non-adherent, and asymptomatic, and there was no 
breakdown or constriction.  The wrist itself was normal to 
inspection.  Range of motion was slightly diminished, with 
70/80 degrees of flexion, 60/70 degrees of extension, 40/45 
degrees of ulnar motion, and 15/20 degrees of radial motion.  
There was full range of motion of the left hand and fingers.  
January 2004 X-rays of the left wrist showed bony alignment 
to be within normal limits.  The clinical examiner said the 
left wrist was radiologically negative for degenerative 
arthritis.  The diagnoses reported in the January 2004 
physical examination report were left wrist limited motion 
with post-traumatic and post-surgical residuals and left 
wrist scar, laceration and tendon repair.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board recognizes that the Veteran's service treatment 
records include no mention of treatment for a wrist injury, 
which arguably raises a question as to the Veteran's 
credibility in reporting he received the claimed injury and 
treatment at the hospital where he worked during service.  
The Board notes, however, that the available service 
treatment records also do not include documentation of known 
procedures such as the IVP to which reference was made in an 
entry dated in May 1946.  Because of this, the Board finds 
that although treatment apparently included at least sutures, 
lack of documentation of treatment for a left wrist injury in 
the service treatment records is not fatal to the Veteran's 
claim.  

The Board finds the Veteran is competent to report the 
occurrence of a left wrist injury in service, and also that 
his statements are credible as he has been consistent in his 
reports, including sworn statements, that he had the injury, 
received sutures, and was told that tendons had been damaged 
in the laceration injury.  In circumstances such as this, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that "the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
The Federal Circuit further stated that if the Board 
concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to proving entitlement to disability benefits based on 
that competent lay evidence.  Id.  

Further, the VA physician who examined the Veteran in 
conjunction with the service connection claim diagnosed the 
Veteran as having left wrist post-traumatic and post-surgical 
residuals with limitation of motion and a scar of the left 
wrist, laceration and tendon repair.  The physician reported 
the history of in-service injury as described by the Veteran, 
and the physician did not refer to any intervening injury of 
the left wrist in the years since service.  Because the 
Veteran's statements as to his left wrist injury and 
treatment with tendon repair are credible and he is competent 
to report the injury and what he was told of tendon damage 
and because there is competent medical evidence establishing 
limitation of motion of the left wrist and scarring as post-
traumatic and post-surgical residuals of laceration and 
tendon repair, the Board finds a nexus between in-service 
injury and current disability has been established.  The 
Board therefore concludes that service connection for 
residuals of left wrist injury, to include post-traumatic 
limitation of motion of the left wrist and scarring of the 
left wrist, is established.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  


ORDER

Service connection for residuals of a left wrist injury, to 
include post-traumatic limitation of motion of the left wrist 
and scarring of the left wrist, is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


